 

EXHIBIT 10.1

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”) is entered into
as of July 9, 2013 by and among TNP SRT SECURED HOLDINGS, LLC, a Delaware
limited liability company (the “Company”), TNP STRATEGIC RETAIL TRUST, INC., a
Maryland corporation (“REIT”) and TNP STRATEGIC RETAIL OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership and sole member of the Company (“OP”) (REIT
and OP collectively referred to herein as “Parent”), and SRT SECURED HOLDINGS
MANAGER, LLC, a Delaware limited liability company (“Purchaser”).

 

In consideration of the mutual promises, covenants and conditions hereinafter
set forth, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. Purchase and Sale of Membership Interest.

 

1.1 Sale and Issuance of Membership Interest. Subject to the terms and
conditions of this Agreement, Purchaser agrees to purchase, and the Company
agrees to sell and issue to Purchaser, at the Closing, a twelve percent (12.0%)
membership interest in the Company (the “Interest”).

 

1.2 Purchase Price.

 

(a) The purchase price for the Interest (“Purchase Price”) due at Closing shall
be $1,929,088.00.

 

(b) On or before the date that is sixty (60) days following the Closing Date,
the parties hereto shall calculate and agree upon the amount of Net Other
Assets. For the purposes of this Agreement, “Net Other Assets” means cash plus
any billed and collectable receivables, plus prepaid expenses, less all accrued
expenses, accounts payable, security deposits and prepaid rents, in each case as
of the Closing Date. If the Net Other Assets amount is positive, Purchaser shall
promptly pay 12% of such amount as a post-closing adjustment to the Purchase
Price and its capital contributions to the Company shall be amended to reflect
that additional contribution. If the Net Other Assets amount is negative, then
(x) the Company shall promptly refund 12% of such shortfall in cash to Purchaser
as a post-closing adjustment to the Purchase Price and its capital contributions
to the Company shall be amended to reflect such reduction and (y) Parent shall
promptly pay and contribute 12% of such shortfall in cash to the Company. In
addition to any other remedies available at law or hereunder, (i) if the Parent
fails to pay any post-closing amounts due hereunder, any distributions that
would otherwise have been paid to Parent under the terms of the Company’s
operating agreement shall be retained by the Company up to the amount of the
shortfall and (ii) if the Purchaser fails to pay any post-closing adjustment due
hereunder, the Company shall redirect any distributions that would otherwise go
to Purchaser up to the amount of the shortfall to the Parent and such amounts
shall be deemed to be capital contributions to the Company by the Purchaser.

 



 

 

 

1.3 The Closing. The closing of the purchase and sale of the Interest (the
“Closing”) shall take place at the offices of Boutin Jones Inc., 555 Capitol
Mall, Suite 1500, Sacramento, California, 95814, at 10:00 a.m., local time, on
July __, 2013, or at such other time and place as the Company and Purchaser
mutually agree upon orally or in writing (which time and place are designated as
the “Closing Date”).

 

1.4 Closing Deliveries. At the Closing, Purchaser shall deliver the Purchase
Price without adjustment for Net Other Assets to the Company by wire transfer of
immediately available funds.

 

2. Representations and Warranties of the Company and Parent. Each of the Company
and Parent hereby represents and warrants to Purchaser as of the date of this
Agreement (except as to Section 2.18, which shall be as of the date of
completion of the post-closing purchase price adjustment contemplated in Section
1.2(b) above) that, except as set forth on the Disclosure Schedules attached
hereto as Exhibit C (the “Disclosure Schedules”):

 

2.1 Organization and Good Standing. The Company is a limited liability company,
the REIT is a corporation, and the OP is a limited partnership, in each case,
duly organized, validly existing and in good standing under the laws of the
State of Delaware for the Company and OP, and the State of Maryland for the
REIT, duly qualified to do business in the State of California, and possessing
all requisite limited liability or corporate power and authority, as applicable,
to carry on its business as presently conducted. The Company is presently
qualified to do business as a foreign limited liability company in each other
jurisdiction in which the failure to be so qualified would have a material
adverse effect on the Company’s business as now conducted. The Company has
furnished the Purchaser with a true, correct and complete copy of its
certificate of formation and operating agreement in effect as of the date of
this Agreement.

 

2.2 Power and Authority. Each of the Company and Parent have all requisite legal
and corporate power and authority to execute and deliver this Agreement and the
Amended and Restated Operating Agreements of the Company and of TNP SRT Craig
Promenade, LLC, in the form attached hereto as Exhibit A (the “Amended and
Restated Operating Agreements” and, together with this Agreement, the
“Agreements”), and to sell and issue the Interest and to carry out and perform
its obligations under the terms of the Agreements.

 

2.3 Subsidiaries. Section 2.3 of the Disclosure Schedules sets forth a complete
list of the subsidiaries or affiliated companies in which the Company holds an
equity interest and each such company’s jurisdiction of organization (the
“Subsidiaries”). The Company is the sole member and sole legal and beneficial
owner of one hundred percent (100%) of the membership interests in each
Subsidiary, and does not otherwise own or control, directly or indirectly, any
equity interest in any corporation, partnership, limited liability company,
association or other business entity. Each of the Subsidiaries is duly
organized, validly existing and in good standing under the laws of each
Subsidiary’s jurisdiction of organization, is duly qualified to do business in
the state where its real property assets are located, and possesses all
requisite organizational power and authority to carry on its business as
presently conducted. With respect to each Subsidiary, the Company has furnished
the Purchaser with a true, correct and complete copy of its certificate of
formation and operating agreement in effect as of the date of this Agreement.

 



2

 

 

2.4 Capitalization. Parent is the sole member of the Company and sole legal and
beneficial owner of one hundred percent (100%) of the membership interests in
the Company. There are no options, warrants or other rights to purchase any
equity interest in Company or any Subsidiary or which by its terms would be
convertible into an equity interest in the Company or any Subsidiary, as
applicable.

 

2.5 Authorization. All corporate action on the part of Parent, the Company, its
officers, directors, members and shareholders necessary for the authorization,
execution, delivery and performance by the Company of the Agreements, and the
consummation of the transactions contemplated therein and for the authorization,
sale, issuance and delivery of the Interest and the performance of all of the
Company’s obligations under the Agreements has been taken. The Agreements, when
executed and delivered by the Company, shall constitute legal, valid and binding
obligations of the Company, and the Agreements are enforceable against the
Company in accordance with their respective terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other laws of general application affecting enforcement of
creditors’ rights generally, or (b) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies (the “Enforceability Exceptions”). The Interest, when issued in
compliance with the provisions of this Agreement, will be duly and validly
issued, will be fully paid and nonassessable, will have been issued in
compliance with all applicable federal and state securities laws in all material
respects, and will have the rights, preferences and privileges described in the
Amended and Restated Operating Agreement. Upon issuance, the Interest will be
free of any liens, encumbrances or preemptive rights, other than any liens or
encumbrances created by or imposed upon the holders through no action of the
Company subject to any restrictions on transfer under state and/or federal
securities laws and as set forth in the Agreements.

 

2.6 Contracts and Other Commitments. Other than that certain Forbearance
Agreement dated as of April 1, 2013 by and among the Company, the Subsidiaries,
the REIT, OP and Keybank National Association (the “Forbearance Agreement”) in
connection with the Obligations (as defined therein) and the certain obligations
of the Company and its Subsidiaries listed therein (collectively, the “Keybank
Loan”), neither the Company nor any Subsidiary is a party to any:

 

(a) agreement for the purchase of fixed assets;

 

(b) indenture, loan or credit agreement, note agreement, deed of trust,
mortgage, security agreement, promissory note or other agreement or instrument
relating to or evidencing indebtedness for borrowed money or subjecting any
asset or property of the Company to any lien or evidencing any indebtedness;

 

(c) guaranty of any indebtedness;

 

(d) leases or agreements under which the Company is lessee of or holds or
operates any property, real or personal, owned by any other party under which
payments to such persons exceed Seventy Five Thousand Dollars ($75,000) per year
in any instance or Two Hundred Thousand Dollars ($200,000) in the aggregate;

 



3

 

 

(e) agreement granting any preemptive or similar right to any person as a result
of the issuance of the Interest;

 

(f) agreements or other commitments or arrangements with any person continuing
for a period of more than six months from the date of this Agreement which
involves an expenditure or receipt by the Company in excess of Seventy Five
Thousand Dollars ($75,000) in any instance or Two Hundred Thousand Dollars
($200,000) in the aggregate or any agreement to sell, exchange or otherwise
dispose of any of its assets or rights, other than in the ordinary course of
business; or

 

(g) agreement, understanding or proposed transaction between the Company and any
of its officers, directors, employees, affiliates or any affiliate thereof;

 

For the purposes of this Section 2.6, all indebtedness, liabilities, agreements,
understandings, instruments, contracts and proposed transactions involving the
same person or entity (including persons or entities the Company has reason to
believe are affiliated therewith) shall be aggregated for the purpose of meeting
the individual minimum dollar amounts of such subsections.

 

2.7 Title to Properties and Assets; Liens, etc. The Company and each Subsidiary
has good and valid title to its owned properties and assets, and has valid
leasehold interests to its leased property and assets, in each case subject to
no mortgage, pledge, lien, lease, encumbrance or charge, other than (a) the lien
of current taxes not yet due and payable, (b) the Property Loan Documents (as
defined in the Forbearance Agreement), and (c) possible minor liens and
encumbrances which do not in any case or in the aggregate detract from the value
of the property subject thereto or impair the operations of the Company, and
which have not arisen otherwise than in the ordinary course of business. The
Company is in compliance with all material terms of each lease to which it is a
party or is otherwise bound.

 

2.8 Real Property. Section 2.8 of the Disclosure Schedules lists all of the real
properties owned by the Company and its Subsidiaries. The Company and each
Subsidiary has good and marketable fee simple title to all its real properties
and all improvements thereon and appurtenances thereto (the “Real Property”).
The Company has delivered or made available to Purchaser true, complete and
correct copies of the deeds and other instruments (as recorded) by which the
Company or any Subsidiary, as applicable, acquired such Real Property, and
copies of all title insurance policies, opinions, abstracts and surveys in the
possession of the Company or such Subsidiary and relating to the Real Property.
With respect to leasehold interests in real property, the Company has delivered
or made available to Purchaser true, complete and correct copies of any leases
to which the Company or any Subsidiary are a party. The use and operation of the
Real Property in the conduct of the Company’s business do not violate in any
material respect any law, covenant, condition, restriction, easement, license,
permit or agreement. There are no actions pending nor, to the Company’s
knowledge, threatened against or affecting the Real Property or any portion
thereof or interest therein in the nature or in lieu of condemnation or eminent
domain proceedings.

 



4

 

 

2.9 Condition And Sufficiency of Assets. To the actual knowledge of the
independent directors of the REIT, the buildings, fixtures, machinery and
equipment of the Company are structurally sound, are in good operating condition
and repair, and are adequate for the uses to which they are being put, and none
of such buildings, fixtures, machinery and equipment is in need of maintenance
or repairs except for ordinary, routine maintenance and repairs that are not
material in nature or cost.

 

2.10 Environmental Matters.

 

(a) The Company and each Subsidiary is currently and has been in compliance with
all Environmental Laws and has not, and neither the Company nor any Subsidiary
has, received from any person any: (i) Environmental Notice or Environmental
Claim; or (ii) written request for information pursuant to Environmental Law,
which, in each case, either remains pending or unresolved, or is the source of
ongoing obligations or requirements as of the Closing Date.

 

(b) No real property currently or formerly owned, operated or leased by the
Company or any Subsidiary is listed on, or has been proposed for listing on, the
National Priorities List (or CERCLIS) under CERCLA, or any similar state list.

 

(c) There has been no Release of Hazardous Materials in contravention of
Environmental Law with respect to the business or assets of the Company (or any
Subsidiary) or any real property currently or formerly owned, operated or leased
by the Company or any Subsidiary, and neither the Company nor any Subsidiary has
received an Environmental Notice that any real property currently or formerly
owned, operated or leased in connection with the business of the Company or any
Subsidiary (including soils, groundwater, surface water, buildings and other
structure located on any such real property) has been contaminated with any
Hazardous Material which could reasonably be expected to result in an
Environmental Claim against, or a violation of Environmental Law or term of any
Environmental Permit by, the Company or any Subsidiary.

 

(d) Neither the Company nor any Subsidiary has retained or assumed, by contract
or operation of law, any liabilities or obligations of third parties under
Environmental law.

 

(e) The Company has provided or otherwise made available to Purchaser any and
all environmental reports, studies, audits, records, sampling data, site
assessments, risk assessments, economic models and other similar documents with
respect to the business, Real Property or other assets of the Company of any
Subsidiary or any currently or formerly owned, operated or leased real property
which are in the possession or control of the Company or any Subsidiary related
to compliance with Environmental laws, Environmental Claims or an Environmental
Notice or the Release of Hazardous Materials.

 

2.11 Compliance with Other Instruments. Neither the Company nor any Subsidiary
is (i) in violation of any term of its Certificate of Formation or Operating
Agreement, as each are amended to date, or of any material term of any mortgage,
indebtedness, indenture, contract, agreement, instrument, judgment or decree,
(ii) to the best of its knowledge, in violation of any order, statute, rule or
regulation applicable to the Company or such Subsidiary, and (iii) is in breach
or default of any material contract in such a way that would cause the Company
or any Subsidiary to lose any material benefit or incur any material liability
other than as described in the Forbearance Agreement. The execution, delivery
and performance of and compliance with the Agreements and the issuance of the
Interest have not resulted and will not result in any violation of, or conflict
with, or constitute a default under, the Company’s Certificate of Formation or
Operating Agreement, as amended, or any of its material agreements, subject to
obtaining the consent of the lender under the Keybank Loan, nor result in the
creation of any mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of the Company or any Subsidiary.

 



5

 

 

2.12 Litigation, etc. There is no action, suit, proceeding or investigation
pending or currently threatened against the Company which questions the validity
of the Agreements, or the right of the Company to enter into the Agreements or
to consummate the transactions contemplated thereby, or which might result,
either individually or in the aggregate, in any material adverse changes in the
assets, condition or affairs of the Company or any Subsidiary, financially or
otherwise, nor, to the actual knowledge of the independent directors of the
REIT, is there any basis for the foregoing. Neither the Company nor any
Subsidiary is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company or any Subsidiary currently pending or which the Company or any
Subsidiary intends to initiate.

 

2.13 Governmental Consent, etc. No consent, approval or authorization of or
designation, declaration or filing with any United States governmental authority
on the part of the Company is required in connection with the valid execution
and delivery of the Agreements, or the offer, sale or issuance of the Interest,
except qualification (or taking such action as may be necessary to secure an
exemption from qualification or registration, if available) of the offer and
sale of the Interest under the California and federal securities laws, which
filings and qualifications, if required, will be accomplished in a timely
manner.

 

2.14 Brokers or Finders. Neither the Company nor Parent has engaged any brokers,
finders or agents and Purchaser has not incurred, and will not incur, directly
or indirectly, as a result of any action taken by the Company, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with the Agreements and the transactions contemplated hereby or
thereby. The Company agrees to indemnify and hold harmless Purchaser from any
liability for any commission or compensation in the nature of a finder’s fee
(and the costs and expenses of defending against such liability or asserted
liability) for which Purchaser or any of its officers, partners, employees or
representatives is responsible.

 

2.15 Employees. Neither the Company nor any of its subsidiaries now have or have
ever had any employees.

 

2.16 Tax Returns and Payments. The Company and each Subsidiary has filed all tax
returns and reports as required by law. Such returns and reports are true and
correct in all material respects. The Company and each Subsidiary has paid all
taxes and other assessments due. None of the Company’s or the Subsidiaries’ tax
returns has been audited by a state or federal tax authority. The Company or
each Subsidiary, as applicable, has withheld or collected from each payment made
to each of its employees, the amount of all taxes required to be withheld or
collected therefrom, and has paid the same to the proper tax receiving officers
or authorized depositories.

 



6

 

 

2.17 Insurance. The Company and each Subsidiary maintains insurance policies or
binders of fire, liability, product liability, umbrella liability, real and
personal property, workers’ compensation, vehicular, directors’ and officers’
liability, fiduciary liability and other casualty and property insurance
relating to the assets, business, operations, employees, officers and managers
of the Company with commercially reasonable and customary coverage and policy
limitations (collectively, the “Insurance Policies”), true and complete copies
of such Insurance Policies have been made available to Purchaser. Such Insurance
Policies are in full force and effect and shall remain in full force and effect
following the consummation of the transactions contemplated by this Agreement.
Neither the Company nor any Subsidiary has received any written notice of
cancellation of, premium increase with respect to, or alteration of coverage
under, any of such Insurance Policies. All premiums due on such Insurance
Policies have either been paid or, if due and payable prior to Closing, will be
paid prior to Closing in accordance with the payment terms of each Insurance
Policy. The Insurance Policies do not provide for any retrospective premium
adjustment or other experience-based liability on the part of the Company. All
such Insurance Policies (a) are valid and binding in accordance with their
terms; (b) are provided by carriers who are financially solvent; and (c) have
not been subject to any lapse in coverage. There are no claims related to the
business of the Company pending under any such Insurance Policies as to which
coverage has been questioned, denied or disputed or in respect of which there is
an outstanding reservation of rights. None of Seller or any of its Affiliates
(including the Company) is in default under, or has otherwise failed to comply
with, in any material respect, any provision contained in any such Insurance
Policy. The Insurance Policies are of the type and in the amounts customarily
carried by persons conducting a business similar to the Company and are
sufficient for compliance with all applicable laws and contracts to which the
Company or any Subsidiary is a party or by which it is bound.

 

2.18 Financial Statements. As of the date hereof, the parties hereto acknowledge
and agree that the Parent is not able to provide Financial Statements (as
defined below) with sufficient accuracy or completeness to satisfy any party
hereto. Following the date hereof, the Parent will reasonably cooperate with
Purchaser’s affiliate, Glenborough, LLC, to prepare accurate Financial
Statements for the Company. Prior to completing the post-closing adjustment to
the Purchase Price contemplated per Section 1.2 above, the parties hereto will
agree upon and attach hereto as Section 2.18 of the Disclosure Schedules: (i)
the Company’s consolidated balance sheets as March 31, 2013 (or such later date
as the parties agree) and consolidated statements of operations and owners’
equity (deficit), for the three months then ended (collectively, the “Financial
Statements”). Once agreed upon and incorporated herein, the Parent represents
and warrants to the Purchaser that: The Financial Statements are complete and
correct in all material respects. Except as set forth in the Financial
Statements, the Company has no material liabilities, contingent or otherwise,
other than (a) liabilities incurred in the ordinary course of business
subsequent to of the Financial Statements, and (b) obligations under contracts
and commitments incurred in the ordinary course of business and not required
under generally accepted accounting principles to be reflected in the Financial
Statements, which, in both cases, individually or in the aggregate, are not
material to the financial condition or operating results of the Company. Except
as disclosed in the Financial Statements, the Company is not a guarantor or
indemnitor of any indebtedness of any other person, firm or corporation. The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with generally accepted accounting
principles.

 



7

 

 

2.19 Changes. Since January 1, 2013, other (i) than that certain pad sale at the
property commonly known as Willow Run in February 2013 and (ii) certain defaults
under that certain Forbearance Agreement in connection with the Keybank Loan,
each of which Parent has advised Purchaser of prior to the date hereof, there
has not been:

 

(a) any damage, destruction or loss, whether or not covered by insurance, which
has resulted in a Material Adverse Effect (as defined below);

 

(b) any waiver by the Company or any Subsidiary of a valuable right or of a
material debt owed to it;

 

(c) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or any Subsidiary, except in the ordinary
course of business and that is not material to the assets, properties, financial
condition, operating results or business of the Company (as such business is
presently conducted and as it is proposed to be conducted) or that of any
Subsidiary;

 

(d) any material change or amendment to a material contract or arrangement by
which the Company, any of its Subsidiaries, or any of its assets or properties
is bound or subject;

 

(e) any sale, lease, assignment, exclusive license, or transfer of all or any
material portion of any real or personal property of the Company or any
Subsidiary;

 

(f) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company, with respect to any of its or its Subsidiary’s material
properties or assets, except liens for taxes not yet due or payable;

 

(g) any declaration, setting aside or payment or other distribution in respect
of any of the Company’s equity, or any direct or indirect redemption, purchase
or other acquisition of any of such equity interest by the Company;

 

(h) to the best of the Company’s knowledge, any other event or condition of any
character that might result in a Material Adverse Effect; or

 

(i) any agreement or commitment by the Company to do or that would result in any
of the things described in this Section 2.19.

 

For the purposes of this Agreement, “Material Adverse Effect” means any change
which materially and adversely affects the assets, properties, financial
condition, operating results, prospects or business of the Company (as such
business is presently conducted and as it is proposed to be conducted) or that
of any Subsidiary.

 



8

 

 

2.20 Employee Benefit Plans. The Company does not have an Employee Benefit Plan
as defined in the Employee Retirement Income Security Act of 1974.

 

2.21 Full Disclosure; Effect of Purchaser’s Knowledge.

 

(a) The Company and Parent has fully provided Purchaser with, or to the extent
applicable, made available through its publicly available filings with the
Securities and Exchange Commission, all the information which Purchaser has
requested to decide whether to purchase the Interest and all information which
the Company or Parent believes is reasonably necessary to enable Purchaser to
make such decision. The representations and warranties of the Company and Parent
contained in this Agreement and other documents made or delivered in connection
herewith, when taken together, do not contain any untrue statement of material
fact or omit any material fact necessary to make the statements contained
therein or herein in view of the circumstances under which they were made not
misleading.

 

(b) Notwithstanding anything contained herein to the contrary, neither the
Company, nor the REIT, nor the OP shall have any liability for any breach of or
inaccuracy in any representation or warranty made by any of them to the extent
that any Purchaser Affiliate (as defined below) (i) had actual knowledge at or
before the Closing of any facts as a result of which such representation or
warranty was breached or inaccurate; or (ii) was provided, at or before the
Closing, a document disclosing such facts. For the purposes of this Agreement,
“Purchaser Affiliate” shall mean Andrew Batinovich or G. Lee Burns.

 

2.22 Disclosure Schedules. The Disclosure Schedules, all of which are
incorporated into this Agreement as if set forth in full in this Agreement, are
true, correct and complete.

 

3. Representations and Warranties of the Purchaser. Purchaser hereby represents
and warrants to the Company that:

 

3.1 Authorization. Purchaser has full power and authority to enter into the
Agreements. The Agreements, when executed and delivered by such Purchaser, will
constitute valid and legally binding obligations of the Purchaser, enforceable
in accordance with their respective terms, except as limited by the
Enforceability Exceptions.

 

3.2 Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Interest to be acquired by the Purchaser will be acquired for investment for the
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person with respect to the
Interest. The Purchaser has not been formed for the specific purpose of
acquiring the Interest.

 



9

 

 

3.3 Restricted Securities. The Purchaser understands that the Interest has not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations as expressed herein. The
Purchaser understands that the Interest is a “restricted security” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Interest indefinitely unless it is registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. The Purchaser acknowledges that the Company has no obligation to
register or qualify the Interest for resale. The Purchaser further acknowledges
that, if an exemption from registration or qualification is available, it may be
conditioned on various requirements, including, but not limited to, the time and
manner of sale, the holding period for the Interest, and on requirements
relating to the Company which are outside of the Purchaser’s control, and which
the Company is under no obligation and may not be able to satisfy.

 

3.4 No Public Market. The Purchaser understands that no public market now exists
for any of the securities issued by the Company and that the Company has made no
assurances that a public market will ever exist for the Interest.

 

3.5 Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

4. Conditions of the Purchaser’s Obligations at the Closing. The obligations of
each Purchaser to the Company under this Agreement are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

 

4.1 Certificate. An authorized signatory of the Company shall have delivered to
the Purchaser a certificate certifying (a) the Certificate of Formation of the
Company, (b) the Operating Agreement of the Company, (c) the resolutions of the
Member of the Company approving the Agreements and the transactions contemplated
thereby.

 

4.2 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Interest pursuant to this Agreement shall be obtained and effective as of the
Closing.

 

4.3 Amended and Restated Operating Agreement of the Company. Parent shall
execute and deliver to Purchaser a signature page to the Amended and Restated
Operating Agreement of the Company and duly executed Amendment to the Company’s
Certificate of Formation changing the name of the Company to “SRT Secured
Holdings LLC” to be filed promptly following the Closing.

 

4.4 Amended and Restated Operating Agreement of TNP SRT Craig Promenade, LLC.
The Company shall execute and deliver to Purchaser a signature page to the
Amended and Restated Operating Agreement of TNP SRT Craig Promenade, LLC.

 

4.5 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to each
Purchaser, and each Purchaser (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.

 



10

 

 

4.6 Lender Consent. Keybank shall have given its consent to the transactions
contemplated herein in form and content reasonably acceptable to Purchaser.

 

5. Conditions of the Company’s Obligations at the Closing. The obligations of
the Company to Purchaser under this Agreement are subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived:

 

5.1 Representations and Warranties. The representations and warranties of each
Purchaser contained in Section 3 shall be true and correct in all material
respects on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing.

 

5.2 Performance. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchaser on or prior to the Closing shall have
been performed or complied with in all material respects.

 

5.3 Amended and Restated Operating Agreement. Purchaser shall execute and
deliver to Company a signature page to the Amended and Restated Operating
Agreement.

 

5.4 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Interest pursuant to this Agreement shall be obtained and effective as of the
Closing.

 

5.5 Lender Consent. Keybank shall have given its consent to the transactions
contemplated herein in form and content reasonably acceptable to Purchaser.

 

6. Post-Closing Covenants.

 

6.1 Property and Asset Management Agreements. On or prior to the earlier to
occur of (i) the date that is thirty (30) days following the Closing or (ii) the
closing date of that certain deed in-lieu transaction related to the property
commonly known as Lahaina Gateway, at its sole cost and expense, Parent shall
have taken all necessary steps to terminate any and all Property and Asset
Management Agreements between the Company and/or its Subsidiaries and TNP
Property Manager, LLC, and shall have entered into replacement Property and
Asset Management Agreements for each of its properties with Glenborough, LLC
(the “Terminations”). The REIT and OP hereby agree, jointly and severally, to
indemnify, defend and hold harmless, to the fullest extent permitted by law,
each of the Company and the Purchaser and their respective affiliates as well as
their respective agents and representatives (each, an “Indemnitee”) against and
in respect of any and all actions, suits, proceedings, claims, demands,
liabilities, judgments, costs, expenses (including legal fees and amounts paid
in settlement), losses, and damages (collectively, “Claims”), resulting from,
arising under, or related to the Terminations or the TNP property management
agreements, including, without limitation, any Claims made by TNP Property
Manager, LLC or any of its officers, members, managers or affiliates.

 



11

 

 

Prior to the final disposition of any Claim with respect to which any Indemnitee
may be entitled to indemnification hereunder, the REIT and the OP shall pay to
the Indemnitee an amount equal to all expenses of said Indemnitee incurred in
the defense of said Claim, in advance of such final disposition and as such
expenses are incurred, so long as the REIT and the OP have received a written
undertaking from a credit worthy entity or person of said Indemnitee, as
reasonably determined by the Special Committee, to repay to the REIT and the OP
the amount so advanced if it shall be determined by a court of competent
jurisdiction that said Indemnitee was not entitled to indemnification hereunder.

 

6.2 Amendment of Certificate of Formation. Promptly following the Closing,
Parent and Purchaser shall use their best efforts to cause the Amendment to the
Company’s Certificate of Formation changing the name of the Company to “SRT
Secured Holdings LLC” to be filed with the Delaware Secretary of State.

 

7. Definitions. The following terms shall have the meanings given to them in
this Section 7.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Environmental Claim” means any action, governmental order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
law or term or condition of any Environmental Permit.

 

“Environmental Law” means any applicable law, and any governmental order or
binding agreement with any governmental authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 



12

 

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental law or any term or condition of
any Environmental Permit.

 

“Environmental Permit” means any permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 

8. Miscellaneous.

 

8.1 Survival of Representations and Warranties. Unless otherwise set forth in
this Agreement, the representations and warranties of the Company and the
Purchaser contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of the Purchaser or the Company.

 

8.2 Transfer; Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 



13

 

 

8.3 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

8.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

8.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

8.6 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by overnight courier or sent by fax, if sent during the normal business hours
of the recipient (if not, then on the next business day), or five (5) days after
being deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, addressed to the party to be notified at such party’s address as set
forth on the signature page hereto, or as subsequently modified by written
notice.

 

8.7 Fees and Expenses. The Company and Purchaser shall each be responsible for
their own legal fees and expenses incurred in connection with the transactions
contemplated by this Agreement.

 

8.8 Attorneys’ Fees. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of any of the Agreements, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

8.9 Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the Company and Purchaser. Any amendment or
waiver effected in accordance with this Section 8.9 shall be binding upon
Purchaser and each transferee of the Interest, each future holder of all such
securities, and the Company.

 

8.10 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of this Agreement shall be enforceable in accordance with its terms.

 

8.11 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement upon any breach or default of
any other party under this Agreement shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 



14

 

 

8.12 Entire Agreement. The Agreements and the documents executed in connection
therewith constitute the entire agreement between the parties hereto pertaining
to the subject matter hereof and any and all other written or oral agreements
relating to the subject matter hereof existing between the parties hereto are
expressly canceled.

 

8.13 Corporate Securities law. THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT
OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR
RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS
UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF
ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION
BEING OBTAINED UNLESS THE SALE IS SO EXEMPT.

 

[Signature page follows]

 



15

 

 

The parties have executed this Membership Interest Purchase Agreement as of the
date first written above.

 

  COMPANY:       TNP SRT SECURED HOLDINGS, LLC,   A Delaware limited liability
company       By: TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, L.P., AS SOLE
MEMBER OF TNP SRT SECURED HOLDINGS, LLC         By: TNP STRATEGIC RETAIL TRUST,
INC., AS GENERAL PARTNER OF TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, L.P.    
    By:   /s/ Jeffrey S. Rogers     Jeffrey S. Rogers

 

 

  PURCHASER:       SRT SECURED HOLDINGS MANAGER, LLC,   A Delaware limited
liability company               By: /s/ Andrew Batinovich   Name: Andrew
Batinovich   Title: CEO

 



16

 

 

EXHIBITS AND SCHEDULES

 

 

Exhibit A - Amended and Restated Operating Agreements     Exhibit B - Disclosure
Schedules

 



 

 

 

EXHIBIT A

 

 

Amended and Restated

Operating Agreements

 

[See attached]

 

 



A-1

 

 

EXHIBIT B

 

 

disclosure SCHEDULES

 

[See attached]

 

 



 

 

 